Citation Nr: 1018297	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  02-15 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for glaucoma, including as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to 
April 1971.  He also was a member of the Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board remanded the case in February 2005 and June 2008 
for additional development.  The case was subsequently 
returned to the Board.

A claim for service connection for anterior ischemic optic 
neuropathy has been raised by the record, namely the January 
2010 VA examination report, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and refers it to 
the AOJ for appropriate action. 


FINDING OF FACT

The preponderance of the probative evidence indicates that 
open angle glaucoma is not related to an in-service disease 
or injury, or a service-connected disability.


CONCLUSION OF LAW

The Veteran's open angle glaucoma was not incurred in or 
aggravated by active service, and is not proximately due to, 
the result of, or aggravated by his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in February 2005 and June 2008.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide adequate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), obtain updated VA outpatient 
records and Social Security Administration (SSA) records, and 
afford the Veteran a VA examination to determine the etiology 
of any currently present eye disability.  The claim was then 
to be readjudicated.

The record reflects that the Veteran was provided adequate 
VCAA notice as detailed below.  His SSA and updated VA 
outpatient records were associated with the claims file.  
Additionally, he was afforded VA examinations in March 2007 
and August 2009 pertaining to his claimed eye disability.  
The Appeals Management Center (AMC) subsequently 
readjudicated the claim in the January 2010 supplemental 
statement of the case in consideration of these examination 
results as well as the recently submitted evidence.

Thus, all of the Board's remand instructions have now been 
complied with. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance). 

VCAA

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA failed to fully comply 
with the provisions of 38 U.S.C.A. § 5103 prior to the 
September 2001 rating decision.  The record, however, shows 
that any prejudice that failure caused was cured by the fact 
that VA notified the Veteran in correspondence dated in May 
2001, June 2002, February 2005, August 2006, December 2006, 
and May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
while the case was in remand status, a June 2008 letter 
reiterated the notice of the prior-noted letters, informed 
the Veteran what was needed for service connection on a 
secondary basis, and provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Following issuance of the June 2008 letter and the additional 
development requested in the June 2008 remand, the claim was 
reviewed on a de novo basis, as shown in the January 2010 
supplemental statement of the case.  Thus, any timing-of-
notice error was cured and rendered harmless.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  The Board further finds that the prior 
content-deficiency did not work to the Veteran's prejudice, 
as it did not frustrate the statutory purposes of content-
compliant notice, in as much as he did receive subsequent 
notices, and he had a meaningful opportunity to participate 
in the adjudication of his claim at all stages of the 
process.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007); see also Shinseki v. Sanders, 129 S.Ct. 1696, 1705 
(2009).

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder.

Further, the Veteran was afforded VA eye examinations in 
March 2007 and August 2009, and an addendum opinion was 
obtained in January 2010.  The report of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
appropriate eye examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training. 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves.  38 U.S.C.A. § 101(23)(A). 

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).
In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status may, but will not always, constitute competent 
medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another-which, the Board may do.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional or preferential evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).  



Analysis

The Veteran initially asserted entitlement to service 
connection for his glaucoma on a direct basis then, in May 
2004 after he appealed the initial rating decision, he 
included entitlement on a secondary basis.  The Veteran 
believes he should receive the benefit sought secondary to 
his service-connected diabetes.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, an 
eye disorder-to include glaucoma.  The Veteran's April 1971 
separation examination notes bilateral refractive error as 
the only eye-related matter.  See 38 C.F.R. § 3.303(c) 
(congenital or developmental defects, such as refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation).  The Veteran's eyes were 
assessed as normal.  There are no lay assertions of a 
continuity of symptoms since service.  Indeed, the Veteran 
asserts he was first diagnosed with glaucoma in the 1980s 
when he reported for a civil service examination while on 
Reserve status.  See the October 2002 substantive appeal.   

To the extent the Veteran was on Reserve status when he 
received a diagnosis of glaucoma, such does not allow for the 
grant of service connection.  He has not alleged, and the 
evidence does not reflect, this diagnosis was rendered during 
a period of ACDUTRA.  Moreover, as detailed above, service 
connection is only available for injuries and certain 
enumerated diseases during periods of inactive duty training.  
38 C.F.R. § 3.6 (2009). 

The first post-service medical evidence of glaucoma is an 
April 2001 VA outpatient record, which notes a 17-year 
history of glaucoma.  With respect to negative evidence, the 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  The 
Board also notes that there is no medical evidence or 
competent opinion of record which links the Veteran's 
glaucoma to military service.  

Indeed, there is competent medical evidence to the contrary.  
VA ophthalmologist Dr. T., who conducted an examination of 
the Veteran in March 2007, noted the Veteran's 11-year 
history of diabetes, and that he was being followed for 
diabetic complications of the eye.  Dr. T. indicated that no 
diabetic retinopathy had been noted as of that time.  The 
Veteran had used glaucoma drops since his diagnosis, and he 
currently used Cosopt twice a day in both eyes and Travatan 
at nighttime, both of which controlled his eye pressures.  
The Veteran noted several years prior to 2007 that his left 
eye vision seemed reduced, particularly in the periphery.  He 
was subsequently diagnosed with anterior ischemic optic 
neuropathy.

After performing an eye examination, Dr. T. diagnosed primary 
open angle glaucoma, currently controlled on Cosopt and 
Travatan eye drop.  He opined it was not at least as likely 
as not that the Veteran's glaucoma was related to his past 
military service, as the reduced vision in the Veteran's left 
eye was likely caused by his ischemic optic neuropathy and 
diabetes mellitus.  In a May 2007 addendum pursuant to the 
RO's request for clarification, Dr. T. noted he in fact 
conducted a review of the claims file, and he noted the 
Veteran at no time complained of eye problems during his 
active service.  Dr. T. opined it was not at least as likely 
as not that the Veteran's glaucoma was related to his 
diabetes mellitus.

In March 2008 the Veteran submitted an opinion from his VA 
primary care physician, Dr. Y.  In his letter dated in 
September 2007, Dr. Y. noted the Veteran was his patient and 
had diabetes mellitus and loss of field of vision, both of 
which were service connected.  Dr. Y. also noted the Veteran 
was diagnosed with glaucoma, which is known to be more 
prevalent in diabetics.  He opined it was at least as likely 
as not that the Veteran's diabetes mellitus aggravated his 
glaucoma.

The Veteran's representative asserted the case needed further 
review, as Dr T. did not fully expound on his opinion on the 
etiology of the Veteran's glaucoma or comment on whether the 
diabetes aggravated it.  The Board remanded the case to 
address that issue.  The Board also instructed the RO to ask 
Dr. Y. to provide a baseline level on the aggravation 
component to assist in determining the extent of the 
aggravation he opined had occurred.

Dr. T. conducted another examination of the Veteran in August 
2009 in partial compliance with the Board's remand.  The 
August 2009 examination report noted he conducted a review of 
the claims file and took another history from the Veteran.  
The Veteran's history was the essentially as he reported 
earlier, including that he was diagnosed with diabetes around 
2000-2001.  He added, however, that he always felt he was a 
diabetic prior to his diagnosis.  It was shortly after his 
diagnosis that he was noted to have reduced vision in the 
left eye.  After performing an eye examination, Dr. T. noted 
visual loss and visual blur, particularly in the left eye, 
which-he opined, was at least as likely as not related to 
the Veteran's glaucoma.

Dr. T. again opined it was not as least as likely as not that 
the Veteran's glaucoma was related to his diabetes.  He noted 
the Veteran's left eye had extensive cupping and pallor which 
probably was related to the glaucoma process and accounted 
for the visual loss.  Dr. T. also observed that, although the 
Veteran felt he was a diabetic earlier than when detected, 
the glaucoma preceded the diabetes.  Dr. T. also noted that 
while glaucoma is found more often in diabetics, that can be 
explained by the frequency of eye examinations diabetics 
undergo, rather than a cause and effect relationship.  The 
frequent eye examinations facilitate diagnoses of glaucoma 
which would not happen in the general population.

When asked to clarify his September 2007 nexus opinion and to 
address the baseline level of the Veteran's glaucoma before 
it was aggravated as he opined, Dr. Y. opted to defer to a 
specialist.  In his October 2009 addendum, Dr. Y. noted his 
certification was in Family Medicine and, since the medical 
issue in question was glaucoma, it would be improper for him 
to render an opinion on the matter, as he does not have the 
specialized training and expertise of an ophthalmologist.  He 
provided the same response to the RO's request for him to 
specifically address and comment on Dr. T.'s opinion.

The RO also obtained a medical review of the claims file by a 
third examiner, Dr. K.  The RO specifically requested that 
Dr. K. comment on Dr. T's and Dr. Y's opinions.  The January 
2010 examination report notes the comprehensive review of the 
claims file.  Dr. K first noted that the fact the Veteran's 
glaucoma diagnosis preceded his diabetes diagnosis was not of 
significance to him, as diabetes mellitus often existed for 
variable periods prior to a diagnosis.  As concerned the 
Veteran's individual case, Dr. K. noted the Veteran's loss of 
vision of the left eye, particularly in the periphery, 
several years earlier.  A diagnosis of anterior ischemic 
optic neuropathy was noted, as well as the absence of history 
of trauma that affected the left eye.

To reconcile the opinions of Dr. Y. and Dr. T. as requested 
by the RO, Dr. K. noted that he needed only to quote Dr. Y. 
in his September 2009 addendum.  The Board agrees that Dr. 
Y.'s addendum is self-explanatory.  Dr. Y. conceded he was 
not in fact qualified to render an informed opinion, whereas 
Dr. K. noted Dr. T. is a board-certified ophthalmologist.  
The professional qualifications and practical experience 
possessed, especially specialized practical experience, are 
essential areas to consider when weighing competing expert 
opinions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).  The Board notes that, 
when Dr. Y.'s and Dr. T.'s opinions are assessed solely on 
that basis, Dr. T.'s obviously prevails.  The Board further 
notes, however, that the only rationale Dr. Y. gave for his 
opinion was the general observation that glaucoma is known to 
be more prevalent in diabetics.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence).  Dr. T., on the other hand, noted that general 
information but also placed it in context and provided 
clarifying rationale: diabetics' eyes are examined more 
frequently.  

Dr. K. then noted that, while open angle glaucoma and 
diabetes mellitus often coexisted in the same patient, and 
both could be hereditary, he knew of no credible scientific 
evidence to date that indicated open angle glaucoma is caused 
by, or a result of, diabetes mellitus.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.")  As a result, Dr. K. opined the 
decreased vision and visual field changes in the Veteran's 
left eye, even if caused by nonservice-connected open angle 
glaucoma, are not caused by or a result of the diabetes 
mellitus.  The Board finds this opinion to be highly 
probative.

As concerns aggravation, Dr. K. noted any and all diseases 
where blood circulation is a factor can be aggravated beyond 
normal progression by diabetes mellitus.  Dr. K. therefore, 
opined the decreased vision and visual field changes in the 
Veteran's left eye were at least as likely as not caused by 
or a result of the anterior ischemic optic neuropathy in the 
left eye.  The anterior ischemic optic neuropathy is in turn 
at least as likely as not caused by or is a result of the 
diabetes mellitus.  (As noted in the Introduction, the Board 
has referred the issue of entitlement to service connection 
for ischemic optic neuropathy to the RO for adjudication.)  
Crucially, there was no indication from Dr. K. that the 
Veteran's glaucoma was aggravated by the service-connected 
diabetes mellitus.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the Veteran's claim 
for glaucoma on both secondary and aggravation bases.  See 
38 C.F.R. §§ 3.303, 3.310; Allen, 7 Vet. App. 439.  

The Board acknowledges the Veteran's contentions that his 
glaucoma is due to military service or his service-connected 
diabetes mellitus.  However, as noted, the Veteran has not 
alleged a continuity of symptomatology since service, and the 
most probative medical evidence of record does not otherwise 
support his contention that his current glaucoma is related 
to service or his service-connected diabetes.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, the 
Board finds the above-cited medical opinions to be far more 
probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for glaucoma, and the benefit-of-the-
doubt rule is not for application.


ORDER

Entitlement to service connection for glaucoma, including as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


